DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. (US 2017/0033850) in view of Lee et al. (US 2016/0043787).
Regarding claim 1, Kasher et al. disclose a method for performing, by a first STA, beamforming training FDMA transmission to one or more second STAs (Figure 1 and paragraph 0020, device 102 is PCP/AP [first STA] and devices 104 [second STAs]; Abstract, beamforming techniques), the method comprising:
Transmitting a beamforming setup frame including identification information of one or more second STAs corresponding to one FDMA group and beamforming training operation information (Figure 2A and paragraphs 0023, 0026 and 0029, beamforming training packet 200 including training fields 212 and headers 210 identifying various devices by AIDs to which the beamforming training packet is transmitted and from which beamforming training feedback is received; Figure 3, beamforming packet 200 transmission from PCP/AP);
Based on the beamforming training operation information, performing FDMA beamforming training by simultaneously using a plurality of transmission sectors (Figure 2B and paragraph 0027, training fields 212 of beamforming training packet 200 corresponding to plurality of sectors; Paragraphs 0014 and 0037, simultaneous training using multi-link beamforming training packet for plurality of sectors; Paragraph); and
Receiving a feedback result of the FDMA beamforming training from the one or more second STAs (Figure 3, FBCK 302-310 received from STAs).
Kasher et al. do not specifically disclose the following limitations found in Lee et al.: transmitting a selection frame including FDMA transmission setup information and channel allocation information for each STA that are determined based on the received feedback result (Lee et al., Abstract and figure 16 , beamforming training frame transmission to a plurality of stations from which feedback information is received and based on the feedback, frequency units are allocated to the stations for transmission of data frames; Paragraphs 0017-0019, transmission of data frames includes, in the data frames, allocation information about the frequency units allocated to the plurality of stations [channel allocation information]; Paragraph 0020, transmitting of the data frames includes, in the data frames, allocation information about a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kasher et al. with the teachings of Lee et al. in order to perform selective beamforming (Lee et al., Abstract).
Regarding claim 2, Kasher et al. disclose wherein the identification information for the one or more second STAs comprises AIDs of the one or more second STAs or partial AIDs of the one or more second STAs (Figure 2A and paragraphs 0023, 0026 and 0029, beamforming training packet 200 including training fields 212 and headers 210 identifying various devices by AIDs to which the beamforming training packet is transmitted and from which beamforming training feedback is received).
Regarding claim 4, Kasher et al. disclose wherein the beamforming setup frame further comprises training type indication information indicate that beamforming training performed based on the beamforming setup frame is a beamforming training processor FDMA (Figure 4 and paragraph 0033, MLBFT packet 406 comprises MLBFT packet type indicator 410 indicating multi-link beamforming training type); and channel, RU, or bandwidth information corresponding to the identification information of the one or more STAs (Paragraph 0026, each header 210 includes information for sectors corresponding to each AID).
Regarding claim 10, Kasher et al. disclose transmitting a poll frame to request a feedback result of the FDMA beamforming training from the one or more STAs 
Regarding claim 11, Kasher et al. disclose wherein the FDMA transmission setup information comprises information indicating one or more third STAs participating FDMA transmission (Figure 3, third STA is any of STA2-4).
Regarding claim 12, Kasher et al. disclose wherein the first STA corresponds to a PCP/AP (Figure 3, PCP/AP).
Regarding claim 13, Kasher et al. disclose wherein when a fourth STA with a plurality of channels allocated thereto is included in the one or more second STAs, a feedback result is received from the fourth STA comprises feedback results for the respective channels allocated to the fourth STA (Figure 3, fourth STA is any of STA2-4 with corresponding feedback being received therefrom).
Regarding claim 14, the functional limitations are rejected for similar reasons set forth in rejecting claim 1 above. The prior art additionally discloses a station device for performing beamforming training for FDMA transmission in a WLAN system (Kasher et al., Figure 3, PCP/AP performing beamforming training for FDMA transmission to STAs in a WLAN system shown in figures 1, 9 and paragraph 0058), the device comprising a transceiver having one or more RF chains and configured to transmit and receive signals with one or more other devices (Kasher et al., Figures 8, radio interface 810 and figures 1, 3 and 9, transmission/reception with one or more other devices); and a processor connected to the transceiver to process the signals transmitted and received with the one or more other station devices, wherein the processor is configure to perform the functional limitations (Kasher et al., Figure 8 processing component 840 connected to radio interface 810 via baseband circuitry 820).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. in view of Lee et al. as applied to claim 1 above, and further in view of Sanderovich et al. (US 2018/0198506).
Regarding claim 5, Kasher et al. in view of Lee et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Sanderovich et al.: wherein the FDMA beamforming training is performed through transmission of a BRP frame including a training field (Sanderovich et al., Paragraphs 0055 and 0067, BRP including training field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Kasher et al. in view of Lee et al. with the teachings of Sanderovich et al. in order to optimize beam training (Sanderovich et al., Paragraph 0055).
Regarding claim 6, Sanderovich et al. disclose wherein the training field in the BRP frame is transmitted in a duplicated mode for each channel (Paragraph 0067, each BRP frame including only a single beamforming training field).
Regarding claim 7, Sanderovich et al. disclose wherein the training field in the BRP frame is transmitted through a plurality of bonded channels (Paragraph 0048, channel bonding).
Regarding claim 8, Kasher et al. disclose wherein the plurality of transmission sectors to be used simultaneously is controlled through one RF chain (Paragraph 0055, SISO architecture).
Regarding claim 9, Sanderovich et al. disclose wherein the plurality of transmissions sectors to be used simultaneously is controlled through RF chains corresponding thereto (Paragraph 0052, several RF chains facilitating transmission in parallel on several single channels).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the prior art does not teach or adequately suggest that beamforming training operation information comprises training order information for combinations of sectors to bused simultaneously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

January 14, 2021